4Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-20 are presented for examination.  This office action is in response to the amendment filed on 10/7/2021.

Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Brandon Hegstrom, Attorney for Applicants (Reg. No. 59432) on Jan 14, 2022.

Application has been amended as follows:
In the claim: 
Amend claims 1 and 13 as follows:
1.	(Currently amended)	An apparatus, comprising:

a memory control unit coupled to the array and configured to receive a wear leveling command and to perform a wear leveling operation responsive to the wear leveling command, the memory control unit further configured to perform the wear leveling operation such that a logical address associated with a maximum cycled block of the array is assigned to a spare block of the array and a logical address associated with a minimum cycled block of the array is assigned to the maximum cycled block of the array; and 
a flag status register including a first bit indicative of whether the memory control unit is performing a wear leveling operation and a second bit indicative of whether the wear leveling operation is recommended based on a global and/or a local write count, 
wherein the memory control unit is further configured to place the first bit in a first state when the memory control unit is performing the wear leveling operation and to place the first bit in a second state when the memory control unit completes the wear leveling operation, wherein the memory control unit is further configured to place the second bit in a first state when the memory control unit recommends the wear leveling operation and to place the second bit in a second state 

13.	(Currently amended)	A method, comprising:
transitioning a first bit of a flag status register from a first state to a second state to indicate a wear leveling operation is recommended based on a global and/or a local write count, wherein, while in the first state, the first bit indicates no wear leveling operation is recommended;
receiving a wear leveling command; and
selectively performing a wear leveling operation responsive to the wear leveling command, the wear leveling operation including:
setting a second bit of a flag status register to a first state while performing the wear leveling operation; 
identifying a maximum cycled block, a minimum cycled block, and a spare block of an array;
assigning a logical address of the minimum cycled block to a physical address of the maximum cycled block;
assigning a logical address of the spare block to a physical address of the minimum cycled block; 
assigning a logical address of the maximum cycled block to a physical address of the spare block; and
.

 REASONS for ALLOWANCE
Claims 1, 3-20 are allowed.

The following is an Examiner's statement of reasons for the indication of allowable subject matter: renumbered claims 1-19 are allowable over the prior art of record because an update of a search previously made does not detect the combined claimed elements as set forth in the claims 1-19.   Claims are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests an apparatus, comprising: an array; a memory control unit coupled to the array and configured to receive a wear leveling command and to perform a wear leveling operation responsive to the wear leveling command, the memory control unit further configured to perform the wear leveling operation such that a logical address associated with a maximum cycled block of the array is assigned to a spare block of the array and a logical address associated with a minimum cycled block of the array is assigned to the maximum cycled block of the array; and a flag status register including a first bit indicative of whether the memory control unit is performing a wear leveling operation and a second bit indicative of whether the wear leveling operation is recommended based on a global, a local write count, or a combination thereof, wherein the memory control unit is further configured to place the first bit in a first state when the memory control unit is performing the wear leveling operation and to place the first bit in a 

The closest prior art, “Wear Leveling Techniques For Flash EEPROM Systems” by Lofgren et al. (USP 2008/0162798) discloses a mass storage system made of flash electrically erasable and programmable read only memory ("EEPROM") cells organized into blocks, the blocks in turn being grouped into memory banks, is managed to even out the numbers of erase and rewrite cycles experienced by the memory banks in order to extend the service lifetime of the memory system. Since this type of memory cell becomes unusable after a finite number of erase and rewrite cycles, although in the tens of thousands of cycles, uneven use of the memory banks is avoided so that the entire memory does not become inoperative because one of its banks has reached its end of life while others of the banks are little used. Relative use of the memory banks is monitored and, in response to detection of uneven use, have their physical addresses periodically swapped for each other in order to even out their use over the lifetime of the memory. However, Lee fails to discloses, suggests, or teaches all the limitations as claimed in this instant application.

Another close prior art, “Semiconductor Memory Device And Method Of Processing Data For Erase Operation Of Semiconductor Memory Device” by Sudo (US 2011/0145483) discloses a semiconductor memory device comprises a plurality of memory blocks, and erase flag storage block storing erase flag information to indicate erase states of the plurality of memory blocks. The erase flag information can be used to monitor completion of erase operations of the memory blocks and to update erase count information of the memory blocks. However, Sudo also fails to discloses, suggests, or teaches all the limitations as recited above.

Therefore, claims 1-19 are allowable over the prior art of records.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons For Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong C Kim whose telephone number is (571) 272-4181.  The examiner can normally be reached on M-F 9:00 to 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).

/HONG C KIM/Primary Examiner, Art Unit 2138